Name: Council Regulation (EEC) No 1298/85 of 23 May 1985 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 5 COUNCIL REGULATION (EEC) No 1298 / 85 of 23 May 1985 amending Regulation (EEC) No 804 /68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament 0 ), Whereas in view of experience gained , the Community reserve fixed for the first period of application of the system should be adjusted ; Whereas the income from the additional levy provided for in Article 5c of Regulation (EEC) No 804 / 68 ( 2 ), as last amended by Regulation (EEC ) No 591 / 85 ( 3 ), is allocated to the financing of Community expenditure in the milk sector ; whereas , however , in certain cases , there may be justification for derogating from this principle in order to allow , under certain conditions , for the financing of specific national measures in this sector ; Whereas , to take account of objective statistical data and of the structural development of deliveries and direct sales of milk and milk products in .the various Member States , provision should be made for a procedure enabling the quantities fixed for each of these forms of marketing to be adjusted ; whereas , moreover , the adjustments must not bring about a situation where the sum total of these quantities is exceeded , HAS ADOPTED THIS REGULATION: Article 1 Article 5c of Regulation (EEC) No 804 / 68 is hereby amended as follows : 1 . In the second subparagraph of paragraph 4 '335 000 tonnes' is replaced by '393 000 tonnes'. 2 . The following subparagraph is added to paragraph 5 : 'The Council , in accordance with the procedure referred to in paragraph 6 , may decide that the income from the levies be allocated , under certain conditions , to the financing of national measures for the definitive cessation of milk production .' 3 . The following subparagraphs are added to para ­ graph 7 : 'According to the same procedure , the quantities indicated in the second and third subparagraphs of paragraph 3 may be adjusted on the basis of objective and duly justified statistical data to take account of structural changes affecting , on the one hand , deliveries to purchasers and , on the other hand , direct sales to the consumer . These adjustments may not result in , for each Member State concerned , an increase in the sum total of the overall guaranteed quantity indicated in paragraph 3 and the total quantity fixed for direct sales .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( ») OJ No C 94 , 15 . 4 . 1985 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 3 ) OJ No L 68 , 8 . 3 . 1985 , p. 5 .